Citation Nr: 0914793	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) or other psychiatric condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) denying the Veteran's 
PTSD service connection claim.

The Board notes that the Veteran was denied service 
connection for "mental problems" in a February 1987 rating 
decision based upon his August 1986 diagnoses of adjustment 
disorder and a personality disorder.  However, since this 
time, the Veteran has been diagnosed with paranoid 
schizophrenia, bipolar disorder and PTSD, among other 
conditions.  The claim for service connection for PTSD or 
other psychiatric disorder will be considered on a de novo 
basis due to these new diagnoses.  Boggs v Peake, 520 F.3d 
1330, 1337 (Fed. Cir. 2008) (a claim based on a new diagnosis 
will be considered a new claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In response to a letter and questionnaire from the RO that 
essentially informed him that he could substantiate the claim 
with evidence of behavior changes and that this evidence 
could include non-service department records, the Veteran 
reported in-service sexual assaults.  

In an accompanying statement, a VA Psychiatric Clinical Nurse 
Specialist reported that the Veteran had PTSD symptoms due to 
sexual assault that took place in 1967.  It is not clear from 
the statement whether the Veteran was found to meet the full 
criteria for a diagnosis of PTSD or whether there the Nurse 
Specialist had found evidence of behavior changes in response 
to the sexual assault.  While service connection for PTSD 
generally requires credible supporting evidence of a claimed 
stressor, in the case of an in-service personal assault, 
evidence of behavior changes can provide the supporting 
evidence.  74 Fed. Reg. 14,492 (Mar. 31, 2009) (to be 
codified at 38 C.F.R. § 3.304(f)(4) (formerly 38 C.F.R. 
§ 3.304(f)(3)).  A VA examination is therefore, needed.

A December 1995 VA hospital discharge summary indicates that 
the Veteran was in receipt of Social Security Administration 
(SSA) benefits due to a "questionable psychiatric 
disorder."  An October 2004 VA treatment note also indicates 
that the Veteran was receiving SSA benefits, but did not 
provide the basis of the award.

The actual decision by the SSA, and the medical records on 
which that decision was based, are not of record. These 
records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the records of treatment reported by the VA 
Psychiatric Nurse Specialist have not been obtained. VA has a 
duty to obtain these records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all decisions 
and medical records associated with the 
Veteran's award of SSA benefits.

2.  Obtain records of the treatment 
reported by the VA Clinical Nurse 
Specialist in her January 2007 statement.

3.  After the above development is 
completed, the Veteran should be afforded 
a VA psychiatric examination.  The 
examiner should review the claims file.  
This review of the claims folder should be 
noted in the examination report or in an 
addendum to the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more probability) that any 
current acquired psychiatric disability 
had its onset in service; and whether any 
psychiatric disability clearly and 
unmistakably pre-existed service and 
clearly and unmistakably was not 
aggravated (permanently worsened) in 
service.  

If PTSD is diagnosed, the examiner should 
specify the stressor or stressors 
supporting the diagnosis.  If the 
diagnosis is premised on an in-service 
personal assault, the examiner should 
provide an opinion as to whether there is 
evidence of behavior changes in response 
to the stressor or stressors.  The 
examiner should provide a rationale for 
these opinions.

3.   If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




